Case 3:20-cv-00011-NKM-JCH Document 20 Filed 07/23/21 Page 1 of 2 Pageid#: 1919




                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF VIRGINIA
                             CHARLOTTESVILLE DIVISION

   ROBERT Z.,1
                                                        CASE NO. 3:20-cv-11
                                 Plaintiff,
   v.
                                                        ORDER
   ANDREW M. SAUL, COMMISSIONER OF
   SOCIAL SECURITY,
                                                        JUDGE NORMAN K. MOON
                                 Defendant.

        This matter is before the Court on the Commissioner of Social Security’s motion for

 summary judgment. Dkt. 15. Pursuant to Standing Order 2011-17 and 28 U.S.C. § 636(b)(1)(B),

 the Court referred this matter to United States Magistrate Judge Joel C. Hoppe for proposed

 findings of fact and a recommended disposition. In his Report and Recommendation (“R&R”),

 Judge Hoppe determined that substantial evidence supports the Commissioner’s final decision to

 deny benefits and recommended affirming the decision. Dkt. 19.

        After reviewing the record in this case, and since neither party has filed objections to the

 R&R within fourteen days of its service upon them, the Court adopts the R&R in its entirety.

        Accordingly, the Court hereby:

        1.     ADOPTS Judge Hoppe’s R&R in full, Dkt. 19;

        2.     GRANTS the Commissioner’s motion for summary judgment, Dkt. 15; and

        3.     AFFIRMS the Commissioner’s final decision.




        1
         This Court adopts the recommendation of the Committee on Court Administration and
 Case Management of the Judicial Conference of the United States that courts only use the first
 name and last initial of the claimant in social security opinions.


                                                 1
Case 3:20-cv-00011-NKM-JCH Document 20 Filed 07/23/21 Page 2 of 2 Pageid#: 1920




        The Court further DIRECTS the Clerk of the Court to DISMISS this case from the Court’s

 active docket and to send a copy of this Order to all counsel of record and to United States

 Magistrate Judge Joel C. Hoppe.

        It is so ORDERED.

        Entered this _____
                      23rd day of July, 2021.




                                                2
